Case 3:19-bk-00087-JAF Doc 20 Filed 03/22/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 Elizabeth B Jennings

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida ,
Case number _3:19-bk-00087-JAF Check if this is:

(If known)
An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 WMT DOT YW
Schedule I: Your Income 412145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part ti Describe Employment

1. Fill in your employment
information.

 

 

 

 

 

 

Debtor 2 or non-filing spouse

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed C) Employed
employers. C) Not employed CJ Not employed

Include part-time, seasonal, or

self-employed work. Senior Advisor

 

Occupation
Occupation may include student up

or homemaker, if it applies.
Employer’s name Kellt Services Global, LLC

 

Employer’s address 999 W. Big Beaver Road

 

 

 

 

Number Street Number Street
Ste 401A
Troy MI 48084
City State ZIP Code City State ZIP Code
How long employed there? 5/2017 5/2017

era Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

ForDebtor1 | ForDebtor2or __
_pon-tiling spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 2,816.00 $
3. Estimate and list monthly overtime pay. 3. +§$ + $
4. Calculate gross income. Add line 2 + line 3. 4. | $ 2,816.00 $

 

 

 

 

 

 

Official Form 1061 Scheaule |: Your Income page 1

 

 
 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-bk-00087-JAF Doc 20 Filed 03/22/19 Page 2 of 2
Debtor 1 Elizabeth B Jennings ’ Case number (# known)
First Name Middle Name Last Name
ForDebtor1 © ForDebtor2or__
Copy line 4 Here... ec cscsssesessenseseeccssesseseseseeeseecstesssesesesesnsseecaeecseessessesaseneens 34. $__2,816.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 317.46 $
5b. Mandatory contributions for retirement plans 5b. § $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans Sd. §$ $
5e. Insurance Se. §$ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +§ +¢$
: 6. Add the payroll deductions. Add lines 5a + 5b + 5c +5d+5e+5f+5g+5h. 6. $ 317.46 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. g 2,499.21 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 1,293.89 $
monthly net income. 8a. —S———or
8b. Interest and dividends 8b. § $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 600.00 $
settlement, and praperty settlement. 8c. —
8d. Unemployment compensation 8d. $
8e. Social Security . Be. § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf = $L $
8g. Pension or retirement income 8g. §$ $
8h. Other monthly income. Specify: Bh. +3 +3
9. Add alt other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.) $ 1,839.89 $
10. Calculate monthly income. Add line 7 + line 9. 4 339.10 _ 4 339.1
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $_Seee nt § =f 339.10

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

Specify: W.+ §$
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. | 4,339.10
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12, fsp——s
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?

i No.
C) Yes. Explain:

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 

 
